—In an action for a judgment declar*539ing that the plaintiff is the owner of the subject property, the defendant Anna Ruscito appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated October 3, 2000, as denied her motion for leave to reargue and renew the plaintiff’s motion to strike her answer for failure to comply with court-ordered discovery.
Ordered that the appeal from so much of the order as denied that branch of the appellant’s motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
A motion for leave to renew should be denied unless the moving party offers a reasonable excuse as to why the new facts were not submitted on the prior motion (see, CPLR 2221 [e]; Palmer v Toledo, 266 AD2d 268). The appellant failed to offer a reasonable justification for her failure to comply with discovery (see, Kilgore v Rochdale Vil., 252 AD2d 516; Mayer v McBrunigan Constr. Corp., 123 AD2d 606). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.